                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


SANJAYKUMAR G. PATEL                        :         CIVIL ACTION NO. 2:18-cv-1325

VERSUS                                      :         CHIEF JUDGE HICKS

JEFF SESSIONS, ET AL.                       :         MAGISTRATE JUDGE KAY


                                      JUDGMENT

        For the reasons stated in the Report and Recommendation [Rec. Doc. 10] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the lack of objections to the Report and Recommendation

in the record;

        IT IS ORDERED that the instant petition for writ of habeas corpus be DENIED and

DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 11th day of March,

2019.
